MEMORANDUM **
Helen Olukemi Foresythe Ajayi appeals the district court’s judgment denying her petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253(a). INS v. St. Cyr, 533 U.S. 289, 314, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001). We review de novo, Zitto v. Crabtree, 185 F.3d 930, 931 (9th Cir.1999) (per curiam), and we affirm.
Ajayi concedes that her claims regarding the stop-time rule have been foreclosed by Ram v. INS, 243 F.3d 510 (9th Cir. 2001). Because Ajayi is not currently eligible for derivative asylum status, her due process claims are not ripe for review. See Barapind v. Reno, 225 F.3d 1100, 1114 (9th Cir.2000).
We decline to address Ajayi’s remaining contentions, brought for the first time on appeal. See Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985) (requiring appellant to show exceptional circumstances why contentions were not raised below).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.